* Writ of error granted, February 8, 1922.
The appellant requested and the court refused to give a peremptory instruction to the jury to return a verdict for the defendant The court instructed the jury, as a matter of law, that the character of service the *Page 613 
deceased was employed is at the time of his injury was interstate commerce. Error is predicated upon the ruling of the court, upon the ground that —
"there was no evidence that deceased, R. F. Wynne, at the time he received the injury that resulted in his death, was then employed in interstate commerce within the meaning of the Federal Employers' Liability Act of April 22, 1908, governing the liability of an interstate carrier for injury to its employees while employed in interstate commerce; but all the evidence showing, and there being no evidence otherwise showing, that he was at the time engaged in making repairs in the roundhouse upon an engine which had been used in hauling over the railroad company's lines freight trains carrying both intrastate and interstate freight, and which was used in the same way after the accident."
The question for decision is one of pure law, it is believed, of the legal effect attaching to the facts of this case. It is clearly and fully established from the evidence that engine 560, on which deceased at the very moment of his death, in the afternoon of April 24, 1919, was working in the regular course of his employment, (1) was actually used, regularly and uniformly, between terminal points in the state of Texas, in moving through freight trains containing interstate as well as intrastate commerce, and was not exclusively used in moving trains containing intrastate commerce, up to the time it was taken to the roundhouse; and (2) was placed in the roundhouse in Tyler, Tex., for purposes of repair, at 3:40 o'clock a. m., April 23, 1919, after it had reached its terminal station at Tyler, Tex., and had finished its round trip of the day, and remained there in the roundhouse until 6 o'clock p. m., April 26, 1919, when the repairs were completed, and it was then marked "O. K., ready for service," and (3) at 9:30 o'clock a. m., April 27, 1919, actually began to move in its trip from Tyler, Tex., to Texarkana, Tex., hauling cars containing both interstate and intrastate commerce; and (4) was actually used, regularly and uniformly, between points in Texas, in hauling through freight trains containing interstate as well as intrastate freight, and not used exclusively in hauling intrastate freight, after the repairs were made on it. In this connection it further appears that while Tyler, Tex., was the home terminal of engine 560, and it had ended its customary state trip at that place, the journey of the usual interstate shipments it pulled did not end at Tyler, Tex., but were regularly further forwarded in through freight trains to their destination, drawn by other engines likewise used as engine 560 between points in the state. The controlling questions, then, arising for determination, are: (1) Does the fact that the engine was regularly and uniformly used between points in the state of Texas in hauling commerce destined to points in another state, and not exclusively used in hauling intrastate commerce, before and after the injury, entitle the employee performing and injured in repair work in connection with the engine to the benefit of the provision of the federal act (Act April 22, 1908 [U.S. Comp. St. §§ 86578665]), although at the time of its repair the engine finished its round trip and reached its final destination, and was not to go out on its next trip hauling interstate freight until such indefinite time as the works of repair might be finished? Or (2) does the particular fact that the engine had finished its round trip and finally reached its regular terminal station, and was then placed in the roundhouse for purposes of repair, to remain there until such time as the work of repairing might be finished, affirmatively show that the employee performing and injured in the repair work on the engine is not entitled to the provisions of the federal act?
The test of "employment in such service," under the federal act in question, as stated by the United States Supreme Court, is:
"Was the employee at the time of the injury engaged in interstate transportation or in work so closely related to it as to be practically a part of it?" Shanks v. Ry. Co., 239 U.S. 556, 36 S. Ct. 188,60 L. Ed. 436, L.R.A. 1916C, 797; Ry. Co. v. Harrington, 241 U.S. 177,36 S. Ct. 517, 60 L. Ed. 941.
And applying this test, the Supreme Court has plainly decided that an employee is entitled to the provisions of the act when injured by reason of the work of "repairing" or "operating" or performing duties connected with cars, engines, bridges, tracks, and pumping stations of railroads, because the work so done is indispensable, and so closely related to "interstate transportation" as to constitute it, in practice and legal effect, a part of it, provided the evidence affirmatively shows such instruments or employment are in actual use or service in the transportation of interstate commerce at the given time of "the injury" suffered by the employee. Pedersen v. Ry. Co., 229 U.S. 146,33 S. Ct. 648, 57 L. Ed. 1125, Ann.Cas. 1914C, 153; Ry. Co. v. Collins,253 U.S. 77, 40 S. Ct. 450, 64 L. Ed. 790; Ry. Co. v. Wright,239 U.S. 548, 36 S. Ct. 185, 60 L. Ed. 431; Ry. Co. v. Otos,239 U.S. 349, 36 S. Ct. 124, 60 L. Ed. 322; Ry Co. v. Bower,241 U.S. 470, 36 S. Ct. 624, 60 L. Ed. 1107; Ry. Co. v. Zachary,232 U.S. 248, 34 S. Ct. 305, 58 L. Ed. 591, Ann.Cas. 1914C, 159; Ry. Co. v. Delk, 220 U.S. 580. 31 S. Ct. 617, 55 L. Ed. 591. And unless the evidence affirmatively shows that the instrument, at the given time of "the injury" suffered by the employee, is in actual use in "interstate transportation," the test laid *Page 614 
down is not met and the act does not apply to the case. Ry. Co. v. Harrington, 241 U.S. 177, 36 S. Ct. 517, 60 L. Ed. 941; Ry. Co. v. Yurkonis. 238 U.S. 439, 35 S. Ct. 902, 59 L. Ed. 1397; Ry. Co. v. Behrens, 233 U.S. 473, 34 S. Ct. 646, 58 L. Ed. 1051, Ann.Cas. 1914C, 163. And, further, the intention to use, and the purpose to do, after the injury, viewed from "the time of the injury," are "remote probabilities" or "accidental later events," not having direct relation to the actual use of the instrument or service of employment at the time of the injury. For, as stated in the Behrens and Yurkonis Cases, supra.
"The mere fact that the coal might be, or was intended to be, used in the conduct of interstate commerce after the same was mined and transported" is immaterial under the statute; and "that he [the injured employee] was expected, upon the completion of that task, to engage in another, which would have been a part of interstate commerce," did not make the injury one received by the plaintiff while he was engaged in interstate commerce.
In the cases of Pedersen and Collins, supra, it was said that a bridge, track, or pumping station regularly used as an instrumentality of interstate commerce is employed in interstate transportation at the time the repairs are commenced or work done; such instrumentalities, in their very nature, are assigned to interstate commerce; and there is no distinct or separable interval or given time in which they could be devoted to intrastate commerce or to no commerce at all. They are fixtures permanently devoted, and can be so, to actual use in interstate commerce, and impossible of "use exclusively" in intrastate traffic so long as the railroad is hauling interstate commerce at all. They are never out of use for interstate commerce. A bridge, like the railroad of which it is a component part, is permanently and immediately there in readiness for its next regular and customary use of trains to pass over it, in orderly and schedule time, containing interstate commerce. But the actual relation and connection that railroad bridges and like fixtures have to interstate transportation are not similar and entirely like that of "cars" and "engines" at the given time of "the injury" to the employee. "Cars" and "engines," unlike fixtures, are ambulatory and capable of "movement," and can be only assigned to, or have connection with, "transportation" of persons and property that is "interstate" in its character by means of trips or journeys hauling or moving such commerce. They can be used "exclusively," either regularly or occasionally, in intrastate commerce; and, unlike a bridge or track, an engine or car can terminate and finish each of its regular trips. When the particular trip hauling interstate freight is finished, and it has reached its destination, then whether it goes out on another trip, or ever goes again in interstate transportation, is entirely dependent upon the subsequent purpose and intention of the company in respect thereto. Its daily work is, in a way, like that of an employee. After an employee of the railroad assigned to interstate work has finished his day's work and has left the premises, he is not engaged in interstate commerce, within the meaning of the act, in the interval until he has returned to the premises and his usual work. And it was because of the evident differences in the actual relation of the two kinds of instrumentalities to interstate commerce at the time of the injury that, in the case of Ry. Co. v. Winters, 242 U.S. 353, 37 S. Ct. 170, 61 L. Ed. 358, Ann.Cas. 1918B, 54, the Pedersen Case, supra, was distinguished on the facts by the language of the opinion, viz.:
"This [referring to the state of facts proven in the case concerning the use of the engine] is not like the matter of repairs upon a road permanently devoted to commerce among the states."
And it is thought by a majority of this court that the Winters Case, supra, rules the instant case, in their view that is here now given. In the Winters Case, as in the instant case, the injured employee was engaged in making "repairs" in the roundhouse upon "an engine." The engine, before the injury, "had been used in the hauling of freight trains over the defendant's line of road," and "which freight trains hauled both intrastate and interstate commerce," and "it was so used after the plaintiff's injury." It was specifically shown both that the engine was in the roundhouse for repairs only at a time between October 18 and October 21, about three days, and that at the time the engine was placed in the roundhouse it had just finished its trip to Marshalltown, pulling a freight train carrying both interstate and intrastate freight, and the first time it was used after the injury on October 21 it pulled a freight train carrying both interstate and intrastate freight out of Marshalltown. Also see the case in 126 Minn. 260, 148 N.W. 106. The United States Supreme Court held that the facts proven were "not sufficient to bring the case under the act." The ruling was one of pure law, of the legal effect attaching to the facts proven. As outlined by the court, "it does not appear that this engine" (1) "was destined especially to anything more definite than such business as it might be needed for," and (2) "it was not interrupted in an interstate haul to be repaired and go on," and (3) "had not yet begun upon any other interstate business," and (4) "at the moment it was not engaged in either" traffic. The ruling was made notwithstanding the fact appeared affirmatively that the engine on the last trip before *Page 615 
repairs, and on the first trip after the injury, was actually used in interstate transportation. The court seemed significantly to observe in respect to such proof of "actual use" of the engine that "it had simply finished some interstate business, and had not yet," meaning at the time of the injury, "begun upon any other." And the court finally and plainly stated that —
"its character as an instrument of commerce depended on its employment at the time, not upon remote probabilities or upon accidental later events."
The effect, it is evident, of the ruling is that the evidence respecting the "actual use" of the engine in interstate transportation, both before and after the time it was put in the roundhouse for repairs, could not be legally construed as relating and applicable to "the time of injury," in face of and notwithstanding the affirmative fact that the engine had finished its trip and was in the roundhouse, out of any service in commerce, although temporarily so merely for the purpose of repairs. It is thought the Winters Case was so considered in Ry. Co. v. Collins, supra. It is manifest, we believe, that the court did not mean to suggest, and to have the opinion construed as holding, that if the evidence had shown a more constant and regular use of the engine in hauling interstate freight, or was not in "exclusive" intrastate service, that then in that event such evidence of "use" would have changed the ruling. It is thought that the opinion in that case broadly held, and intended to so hold, that an engine can be assigned to interstate commerce only through means of special trip movements, and, as the engine in that case had finished its round trip and reached its final destination and was placed in the roundhouse, out of any service in commerce, although temporarily so merely for purposes of repair, that legally it conclusively appeared as a fact that the engine was not in movement or readiness to move in "interstate transportation," within the meaning of that term, at and during the time the repairs in the roundhouse were being made upon it, and therefore the case was not within the terms of the law showing injury at the precise time "while engaged in interstate transportation." As an engine can only, as there held, be assigned to interstate commerce by means of special trip movement hauling interstate commerce, then this ruling was in accordance with the other decisions of that court in laying down the rule to trace the point of beginning, continuance, and termination of a trip or journey of engines and cars in "interstate transportation."
As the instant case is ruled by the law of the Winters Case, in our view it is concluded that the judgment should be reversed, and judgment here rendered in favor of the appellant, with costs of appeal and of the trial court. Otherwise the judgment should be affirmed.
The writer, though, does not agree in, and dissents from, the conclusion of the majority of the court that the legal effect attaching to the facts is not to entitle the plaintiff to the provision of the act. We do not disagree that the evidence shows in point of fact that the engine at the time it was placed in the roundhouse for repairs was regularly used in pulling through freight trains containing both intrastate and interstate commerce, and had finished the particular round trip in road service hauling interstate commerce.
The Winters Case is, I think, different from and does not rule the instant case, in that the engine in the instant case was assigned to and regularly used in, pulling through freight trains in interstate transportation of commerce to the time it was placed in the roundhouse for repairs. In the Winters Case the court construed the evidence as a whole, as showing that the engine was not as a fact assigned to regular use in hauling interstate freight, but used in special trip movements in hauling interstate freight, and consequently the fact of its relation or nonrelation to interstate commerce at the time of the injury was dependent upon mere trip movements. And as the engine there did not, under the proof, come within the test of mere trip movements, which is that of actual movement or readiness therefor on the road at the time in hauling cars containing interstate commerce, the court concluded that the facts proven were "not sufficient to bring the case under the act."
The decisions supra, under which is formulated the test mentioned above laid down by the United States Supreme Court, define when and how far a given instrument used in railway transportation is connected with and can be assigned to interstate commerce, which is, as to "cars" and "engines," (1) when the engine or car is assigned to regular use in hauling interstate freight; or, (2) if not assigned to regular use in hauling interstate commerce, then when assigned to use in any special trip or occasion, and in actual movement or readiness therefor, in hauling interstate freight at the time of the injury to the employee; or (3) in actual transit or readiness therefor at the time of the injury, between two states. The term, as used in the test, "engaged in interstate transportation," is not construed, as to "cars" and "engines," by the Supreme Court broadly to relate and have reference, and consequently of application in every case alike, only to actual trip movement or readiness therefor in hauling interstate freight. The term signifies, as construed, the business of interstate commerce and the connection or relation of the engine or car thereto, either regularly or in *Page 616 
special instances. And the simple question in each case left open for determination is that of whether or not the particular instrument or employment in point of fact comes within one of the three groups above mentioned, and, if so, which one. If, for instance, the particular engine or car in point of fact comes within group 2 above, of assignment to use in a special trip movement in hauling interstate commerce, then such engine or car has connection or relation to interstate commerce if there were a beginning, continuance, and no termination of the trip in "interstate transportation." Likewise, if the particular engine or car in point of fact comes within group 1, of assignment to regular use in hauling through freight trains containing interstate commerce, and there is such regular use, then such engine or car has connection or relation to interstate commerce. The holding that a "car" or an "engine" can be assigned to interstate commerce, and is so assigned when set aside and regularly used in interstate transportation, is authorized by the "dining car" case of Johnson v. Southern Pac. R. Co., 196 U.S. 1,25 S. Ct. 158, 49 L. Ed. 363. It is clear from both the Pedersen and the Collins Cases, supra, that a railroad bridge, track, or pumping station can be devoted regularly to the transportation of interstate commerce. The "dual uses" in the two branches of commerce do not necessarily make a bridge, track, or pumping station any the less instrumentalities in interstate commerce, because, in their very nature, there is no sufficient definite and fixed interval of time between the uses of such instrumentalities in the two. Why cannot an "engine" or "car," as much so as fixtures, in fact be devoted regularly to interstate transportation? Then wherein is the difference? The difference is only that, as to cars and engines, which are ambulatory, the proof in each case must affirmatively show that the "car" or "engine" has connection with, or is regularly used in, "interstate" transportation, and not "exclusively" used in "intrastate" transportation generally nor specially on the occasion at the given time of "the injury" in suit. When that question is settled, then the case here is settled. Then the engine being regularly used in interstate transportation, as here, the placing of the engine in the roundhouse for repairs upon completion of the particular round trip on the road would not, it is thought, legally operate to withdraw it from any relation to, or connection with, interstate commerce. Repair of a bridge or track does not operate to withdraw it from interstate commerce. And if, as it was, the engine was connected with, or regularly used in, transportation of interstate commerce at the given time it was placed in the roundhouse for repairs, then, it is believed, neither the fact that a roundhouse was the place selected for the repairing, nor the length of time here shown required for the repairs, can change the legal situation.
In these views, I conclude that the judgment should be affirmed.